
	

115 S1039 IS: To indemnify local law enforcement entities for complying with valid detainers issued by immigration officers.
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1039
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To indemnify local law enforcement entities for complying with valid detainers issued by
			 immigration officers.
	
	
 1.Statement of purposeThe purpose of this Act is to ensure that States and localities do not incur costs by complying in good faith with immigration detainers issued by the Federal Government.
 2.Federal Government costsSince immigration detainers are issued by Federal officials based upon information about an alien’s immigration status that is often only known by such officials, the Federal Government shall be responsible to pay for the costs of any legally cognizable injuries to third parties resulting from the issuance and execution of such detainers.
 3.Indemnification for local law enforcementSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:
			
 (i)Subject to available appropriations, a State or its employee, a political subdivision of a State or its employee, or an elected official that receives a request from U.S. Immigration and Customs Enforcement to temporarily detain an alien or transport the alien to a Federal detention center shall be indemnified and held harmless by the Secretary of Homeland Security from all claims by any person that may arise from good faith compliance with such request.
				.
 4.Savings provisionNothing in this Act may be construed to preclude a legal cause of action.  